Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Amendment and Remarks filed December 21, 2020.  
Claims 41 and 42 have been amended.  
Claims 41-55 are pending in the present application.
This application contains claims 50-55 drawn to an invention nonelected without traverse in the reply filed on August 25, 2020.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144).  See MPEP § 821.01.
Claims 41-49 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 112
In the previous Office Action mailed September 21, 2020, claims 41-49 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a nanoliposomal formulation in a solid state consisting of c-MYC-siRNA, 1,2-dioleoyl-sn-glycero-3-phosphocholine This rejection is withdrawn in view of Applicant’s Amendment to the claims filed December 21, 2020.


Double Patenting
In the previous Office Action mailed September 21, 2020, claims 41-49 were rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9895312 B2. This rejection is withdrawn in view of Applicant’s terminal disclaimer (TD) filed December 21, 2020.  It is noted that the TD was APPROVED on December 21, 2020.  See correspondence filed December 21, 2020.

******
In the previous Office Action mailed September 21, 2020, claims 41-49 were rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,548,842 B2. This rejection is withdrawn in view of Applicant’s TD filed December 21, 2020.  It is noted that the TD was APPROVED on December 21, 2020.  See correspondence filed December 21, 2020.


Applicant’s Amendment filed December 21, 2020 necessitated the new grounds of rejection presented below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

41 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (J. Control Release February 28, 2012 Vol. 158(1):108-114) in view of Weiss et al. (Journal of Investigative Dermatology, 2010 Vol. 130:2699-2701).
The claim is drawn to a nanoliposomal formulation in a solid state consisting of c-MYC-siRNA, 1,2-dioleoyl-sn-glycero-3-phosphocholine (DOPC) a cholesterol lipid and 1,2-distearoyl-sn-glycero-3-phosphoethanolamine-N-[amino(polyethylene glycol-2000] (DSPE-PEG-2000).
Li et al. teach a nanoliposomal formulation comprising siRNA, a phospholipid compound (DOPC), a lipid (cholesterol), and a PEG phospholipid (DSPE-PEG 2000).  See page 109, 2.1.  Li et al. teach 50μL of 10mM DOTAP/Cholesterol (1:1) or DOPC/Cholesterol (1:1), and 50μL of 3mM DSPE-PEG-2000 or DSPE-PEG-AA was mixed with varying doses of siRNA.  See Figures 6 and 7.  For example, Li at al. explicitly teach at page 109, Section 2.1:
For the preparation of LCP-II NPs, 500 μL of CaP core was mixed with 50 μL of 10 mM DOTAP/Cholesterol (1:1) or DOPC/Cholesterol (1:1), and 50 μL of 3 mM DSPE–PEG-2000 or DSPE–PEG–AA

Li teaches that DOPC-PEG-cholesterol-based nanoliposomes can be used for siRNA delivery to tumor cells.
Li et al. do not teach the siRNA is a c-MYC-siRNA.
Weiss et al. teach liposomal nanoparticle formulations comprising a c-MYC-siRNA.  See Abstract, for example.  Also, see page 2700.
Before the effective filing date of the claimed invention, it would have been obvious to make a nanoliposomal formulation comprising: c-MYC-siRNA, DOPC, cholesterol, and DSPE-PEG-2000 using the teachings of Li et al. combined with Weiss et al.  

A person of ordinary skill in the art would have expected reasonable success of taking the c-MYC-siRNA of Weiss et al. and formulating it in a nanoliposomal formulation as instantly claimed using the teachings and motivation of Li et al. since Li et al. represents an exact blueprint of how to make and use nanoliposomal formulations comprising an siRNA, DOPC, cholesterol, and DSPE-PEG-2000.  
Therefore, the subject matter of claim 41 is obvious over Li et al. in view of Weiss et al.


Claims 42-49 are objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-00735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635